THE COURT.
This is an appeal from the judgment by the defendant Elizabeth Piepenberg and from an order denying her motion for a new trial.
The facts are the same as in the case bearing the same name as the present, ante, p. 200, [149 Pac. 793], but numbered 1494, this day decided. Both appeals are from the same judgment, but taken by different defendants and by different methods. The points here urged in support of the appeal are there considered and decided, and the conclusion reached that the case should be reversed. For the reasons there given the judgment against this appellant should also be reversed, as also the order denying her motion for a new trial, and it is so ordered.